Citation Nr: 1039716	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-22 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a right 
Achilles tendon repair, to include as secondary to service-
connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to October 
1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 decision rendered by the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In his Notice of Disagreement to the rating decision on appeal, 
the Veteran alleged that he had "never had problem with any of 
my legs prior to the military."  He also noted that he had 
ruptured both of his Achilles tendons.  The Board construes 
his statements as constituting a claim for service 
connection for left Achilles tendon rupture.  This issue 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

A right Achilles tendon disability was not shown in service, 
arthritis was not demonstrated during the first post-service 
year, and a current right Achilles tendon disability is not due 
to or aggravated by service-connected right knee disability.   


CONCLUSION OF LAW

The criteria for service connection for residuals of a right 
Achilles tendon disability, to include as secondary to service-
connected disability have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claims; (2) that 
VA will seek to provide and (3) that the claimant is expected to 
provide. 

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the Veteran's claim, he was sent 
a letter dated in May 2005 that satisfied the duty to notify 
provisions regarding secondary service connection claims.  The 
letter did not address how VA determines degree of disability or 
assigns an effective date; however, as service connection is 
being denied, those issues are moot.  

In his Notice of Disagreement, for the first time the Veteran 
raised his contention that the Achilles disability was directly 
related to service.  Although he was not provided additional 
notice as to the elements of a service connection, the Board 
finds he has demonstrated actual knowledge of the elements of a 
claim for service connection and therefore has not been 
prejudiced by any lack of notice error.  In this respect, the 
Veteran has received notices addressing the elements of a service 
connection for other claims filed in the past.  He has 
successfully pursued those claims, thus demonstrating knowledge 
of the need to submit evidence of a current disability and a 
relationship between the current disability and active duty 
service.  Thus, even assuming a notice error, the Board concludes 
the error was harmless.  See Medrano v. Nicholson, 21 Vet. App. 
165, 170 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The Board also concludes VA's duty to assist has been satisfied.  
Available service treatment records are in the file.  The Veteran 
has not referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was provided a 
VA examination in September 2005.  A supplemental opinion to that 
examination was provided in April 2007.  

Concerning this VA examination, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The reports of the examination 
reflect that the examiner reviewed the Veteran's complete claims 
file, to include his service treatment records and past medical 
history.  The examiner recorded his current complaints, conducted 
appropriate physical examinations, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).

II.  Analysis

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2009), 
entitlement to service connection may be established by two other 
means-chronicity and continuity of symptomatology.  Chronicity is 
established if the appellant can demonstrate (1) the existence of 
a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).  

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  When aggravation of a 
veteran's non-service-connected condition is proximately due to 
or the result of a service-connected disability, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Here, the Veteran's service treatment records do not show reports 
or findings of a right Achilles tendon disability.  They do 
reference isolated treatment in 1987 for a mild right ankle 
sprain, treatment in 1990 for plantar fasciitis, and a surgical 
arthroscopic repair of a right knee condition.  

Immediately following discharge from service in November 1991 the 
Veteran was seen for a VA examination in connection with a claim 
for service connection for a right knee condition.  He reported a 
service history of trauma to the knee caused by running and 
parachuting.  His service records, however, noted that the knee 
was initially injured when playing soccer.  There were no reports 
of an Achilles heel or tendon disability.  Service connection for 
a right knee disability was granted by way of an April 1992 RO 
decision.  

In March 2005, the Veteran filed a claim seeking secondary 
service connection for a right Achilles tendon disability.  He 
alleged that the right knee would sometimes buckle causing strain 
on the right Achilles.  He also reported placing too much strain 
on the right Achilles to compensate for a weak right knee.  He 
also alleged that his right Achilles was injured due to running, 
jumping, and marching during active duty service.  He stated that 
he did not complain about injuries during service because he did 
not want to be perceived as a "Broke Dick."  

The Board has reviewed the Veteran's contentions, but finds, 
however, that the preponderance of the evidence is against the 
claim.  First, upon considering the circumstances of the 
Veteran's service, the record reflects that he served in the 
infantry.  Thus, the Board accepts his contention that he was 
involved in physically rigorous challenges during service.  The 
Board notes, however, that the record does not support his 
allegation that he sustained an Achilles tendon injury during 
service, nor do they support his contention that he did not want 
to complain about physical ailments.  Rather, the service 
treatment records indicate that the Veteran reported and was 
treated for a variety of physical ailments.  Those ailments did 
not include, however, any right Achilles tendon symptoms.  

Moreover, the weight of the evidence is against a finding of 
continuity of right Achilles tendon symptomatology.  Rather, the 
first medical evidence of right Achilles tendon symptoms was not 
until November 2004; some 13 years following discharge from 
service.  In addition, during the VA examination in 1991, there 
were no complaints of any Achilles tendon symptoms.  This 
evidence tends to refute any allegations made regarding 
continuity of symptomatology.  

While the Board has considered the Veteran's statements regarding 
the etiology of the current Achilles tendon disability, his 
statements are afforded less probative weight than the competent 
medical opinion evidence of record.  In considering his lay 
testimony, based on recent case law, it would appear that the 
Veteran is indeed competent to testify as to his belief that a 
current disability is related to strain on the Achilles heel 
during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009). Here, the Board finds most probative the April 2007 VA 
examiner's opinion that indicates that there was no known 
relationship between a remote ankle sprain or plantar fasciitis 
to the current Achilles tendon rupture.  This medical opinion was 
made by a physician who had the benefit of reviewing the 
Veteran's service treatment records and the results of a 
September 2005 VA examination.  As such, service connection on a 
direct basis is not warranted.  

Similarly, the Board has considered whether the residuals of an 
Achilles tendon disability are due to or aggravated by his 
service-connected right knee condition.  The Veteran's statements 
as to increased strain on the Achilles and buckling of the right 
knee are not borne out by the associated VA treatment records.  
Rather, the November 2004 records indicate that the Achilles 
tendon was ruptured after "stepping out of a truck."  A May 
2005 VA treatment note, for example, indicated that the Veteran 
was doing well and that there was no pain or tenderness over the 
Achilles tendon.  The remaining VA outpatient treatment records 
do not include complaints of right knee buckling or indicate that 
the Veteran places undue strain on the Achilles tendon to 
compensate for any weak right knee.  

Moreover, there is other persuasive evidence against the claim.  
In this respect, September 2005 VA examination included physical 
examination findings of the Achilles tendon repair and the right 
knee.  The examiner stated that the Veteran ambulated without 
antalgia and that he possessed a normal gait.  The knee was not 
tender, strength was full, and the leg showed full range of 
motion.  The examiner reviewed the Veteran's history and opined 
that it was less likely than not that the Achilles tendon 
disability was related to his right knee disability.  The 
examiner provided a rationale for the opinion, noting the history 
of bilateral Achilles tendon rupture with minimal trauma and the 
physical examination findings of a relatively stable right knee 
joint.  This evidence constitutes the most probative evidence as 
to the relationship between the Achilles tendon disability and 
the service-connected right knee disability.  

Therefore, the Board finds that right Achilles tendon ruptures 
did not manifest during service and has not been shown to be 
causally or etiologically related to an event, disease, or injury 
in service, or is not due to or aggravated by a service-connected 
disability.  As the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provisions do not 
apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; 
Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for residuals of a right 
Achilles tendon repair, to include as secondary to service-
connected disability is denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


